HARDING, J.
We have for review Butler v. State, 753 So.2d 785, 786 (Fla. 3d DCA 2000), in which the Third District Court of Appeal certified conflict with the First District Court of Appeal’s decision in Ward v. State, 730 So.2d 728 (Fla. 1st DCA 1999), regarding whether double jeopardy bars convictions and punishments for robbery and carjacking. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. In Cruller v. State, 808 So.2d 201 (Fla.2002), this Court determined that double jeopardy does not bar convictions and punishments for robbery and carjacking. Accordingly, we approve the result of the Third District’s decision in Butler.
It is so ordered.
WELLS, C.J., and SHAW, ANSTEAD, LEWIS, and QUINCE, JJ., concur.
PARIENTE, J, dissents with an opinion.